         Case 1:20-cv-01050-JDP Document 7 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 1:20-cv-01050-JDP
      JEFFREY E. WALKER,
12                                                    ORDER GRANTING IN PART PLAINTIFF’S
                    Plaintiff,                        MOTION FOR MISCELLANEOUS RELIEF
13
             v.                                       ECF No. 6
14
      MINA BESHARA, et al.,                           ORDER THAT THE CLERK’S OFFICE
15                                                    FORWARD THIS ORDER AND PLAINTIFF’S
                    Defendants.                       MOTION TO THE LITIGATION
16                                                    COORDINATOR AT COALINGA STATE
                                                      HOSPITAL
17

18

19          Plaintiff Jeffrey E. Walker is a civil detainee proceeding without counsel in this action

20   under 42 U.S.C. § 1983. On August 14, 2020, plaintiff filed a motion for miscellaneous relief,

21   arguing that he has insufficient access to basic legal materials, and asking that the court notify his

22   institution that he is engaged in litigation. ECF No. 6. Generally, this court does not have the

23   power to bind third parties that are not before it, or provide legal research or related materials to a

24   plaintiff. To the extent plaintiff is requesting those things from the court, his motion is denied.

25   However, the court orders that the clerk’s office forward this order and plaintiff’s request to the

26   litigation coordinator at Coalinga State Hospital. The court can confirm that plaintiff is engaged

27   in ongoing litigation, and requests that that the litigation coordinator work with plaintiff to

28


                                                        1
        Case 1:20-cv-01050-JDP Document 7 Filed 08/21/20 Page 2 of 2

 1   accommodate his needs in this case. In addition, the court notes that the denial of access to

 2   certain legal materials may itself create a constitutional issue. See Bounds v. Smith, 430 U.S. 817,

 3   828 (1977) (“[T]he fundamental constitutional right of access to the courts requires prison

 4   authorities to assist inmates in the preparation and filing of meaningful legal papers by providing

 5   prisoners with adequate law libraries or adequate assistance from persons trained in the law.”).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     August 21, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11   No. 205.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
